DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 8/29/2022 to claims 29-30 have been entered. Claims 10 and 33 have been canceled. Claims 1-9, 11-16 and 29-32 remain pending, of which claims 1-9, 11-16 and 29-31 are being considered on their merits. Claim 32 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	 
Election/Restrictions
Applicant’s election of Group I, and the species of a combination of collagen and fibronectin, and a combination of pressure and temperature, in the reply filed on 1/20/2022 stands.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5 11-12, 14 and 29-30 remain rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ozbas et al (U.S. PUB 20070128175).
Regarding claims 1-3, 5 and 14, Ozbas teaches a method comprising suspending and encapsulating mesenchymal stem cells in a hydrogel matrix with a rigidity ranging from 100 Pa to 550 Pa, wherein the gel is exposed to temperature and pressure of the environment which results in an increase rigidity over time (see Example 3 and Figure 30B). 
Regarding claim 11, Ozbas gel with encapsulated cells reads on being “3-dimensional” (see Figure 29).
Regarding claim 12, Ozbas teaches the that the medium supporting the cells comprises fetal bovine serum (FBS) (see Example 3).
Regarding claim 29, Ozbas shows that cells in the gel have a rounded morphology (see Figure 29).
Regarding claim 30, Ozbas teaches seeding quiescent cells (reads on arrested in the cell cycle) in the gel (see paragraph [0144]).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant cites to MPEP 2131.03 to allege that the claimed range is not anticipated because it is critical and is not taught in the art with "sufficient specificity" to anticipate a claimed invention. However, the section of the MPEP which the applicant cites discusses situations wherein the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed. This is not the case in the instant rejection since Ozbas provides specific examples of several points within the claimed range. Specifically, in Example 3 and Figure 30B of Ozbas, Ozbas teaches several levels of rigidity ranging from 100 Pa to 550 Pa (see Figure 30B reproduced below). Any of these levels of rigidity ranging from 150 Pa to 550 Pa as shown with the triangle points in the figure anticipate the claimed rigidity. Therefore Ozbas exemplifies the use of a gel within the claimed level of rigidity and this argument is not persuasive.  

    PNG
    media_image1.png
    480
    420
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518).
Regarding claim 1, Healy is drawn to polymer-based hydrogel substrates (reads on “gel matrix”) for modulating stem cell adhesion, stem cell growth, stem cell proliferation, stem cell self-renewal, stem cell differentiation, or combinations thereof (see abstract and paragraphs [0007], [0046] and [0236]). Regarding claim 1, Healy teaches that mesenchymal stem cells (MSCs) are a useful type of stem cell to be used with the polymer-based hydrogel substrates (see paragraphs [0010] and [0056]). Regarding claim 1, Healy teaches the polymer-based substrate contains crosslinking agents (reads on “gelling agent”) and that the stem cells can be encapsulated within the polymer-based substrate during its synthesis (reads on “suspending”) (see paragraph [0242]). Regarding claim 1, Healy teaches an exemplary embodiment, the polymer-based substrate has a shear modulus of about 100 Pa to 5 kPa, and that the mechanical properties including the shear modulus can be manipulated (reads on “growth modulating factor”) to manipulate the stem cell growth, differentiation, and rates of growth and differentiation (see paragraphs [0227] – [0241]).
Regarding claims 1-3, Healy teaches that one of the factors that can be used to manipulate the shear modulus is temperature (reads on “growth modulating factor”) (see paragraphs [0227] – [0241]). Regarding claim 3, any pressure level present, including atmospheric pressure, reads on “pressure”. Since Healy does not teach carrying out the method in the absence of pressure, Healy’s teachings read on the limitation of pressure. 
Regarding claim 4, Healy teaches medium comprising growth factors can be added to the polymer-based substrates (reads on “induction medium”) to facilitate growth and differentiation of the cells (see paragraphs [0062], [0063] and [0291]).
Regarding claim 5, Healy teaches that the exposure to the change in temperature, or other modulators, can increase the shear modulus of the gel such that it can mimic the native matrix surrounding stem cells (see paragraphs [0227] – [0241]).
Regarding claim 6, Healy teaches the material with the stem cells bound thereto can be shifted from the first state in which the cell population is essentially non-differentiated into the second state, more closely mimicking an ECM, inducing the stem cells to commit to a lineage (see paragraphs [0227] – [0241]).
Regarding claim 7, Healy teaches fibrinogen may be used in the polymer-based substrate (see paragraph [0168]).
Regarding claim 11, Healy substrate with encapsulated cells reads on being “3-dimensional”.
Regarding claim 12, Healy teaches the that the medium supporting the cells may comprise fetal bovine serum (FBS) (see paragraphs [0291] and [0326]).
Regarding claim 13, Healy teaches a protease inhibitor, e.g., methylsulfonylfluoride (PMSF) may be included in any of the steps to inhibit proteolysis (see paragraph [0154]).
Regarding claim 14, Healy teaches the polymer-based substrate has a shear modulus of about 100 Pa to 5 kPa, and that the shear modulus of the gel can be selected such that it can mimic the native matrix surrounding stem cells (see paragraphs [0227] – [0241]).
Regarding claim 15, Healy teaches in an exemplary embodiment, the polymer-based substrate comprises and adhesion peptide from ECM molecules (reads on adhesion protein) (see paragraphs [0009] and [0012]). 
Regarding claim 16, Healy teaches the ECM components in the polymer-based substrate may include collage and fibronectin (see paragraph [0065]).
Healy does not exemplify using all the features that Healy teaches are useful in Healy’s methods. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using MSCs as the stem cells in Healy’s method because Healy specifically highlights that MSCs can be used in the methods. The skilled artisan would have been motivated to use MSCs as the stem cells in Healy’s method because Healy specifically teaches that these are a preferred type of stem cell and that they are useful since they are capable of differentiating into various cell lineages (see paragraph [0056]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using the ECM components and ECM mimicking rigidities, including those of 250 Pa, in Healy’s method because Healy specifically that ECM components and ECM mimicking rigidities, including ranges that overlap with 250 Pa, can be used in the methods. The skilled artisan would have been motivated to use ECM components and ECM mimicking rigidities in Healy’s method because Healy specifically teaches that it is useful to mimic the native matrix surrounding stem cells and that it is useful to mimic the ECM of the cell type which the stem cell is differentiating into.
A person of ordinary skill in the art would have had a reasonable expectation of success in including the supporting media additives such as protease inhibitors, serum, and growth factors in Healy’s method because Healy specifically highlights that each of these are useful to include. The skilled artisan would have been motivated to include the supporting media additives such as protease inhibitors, serum, and growth factors in Healy’s method because Healy exemplifies the inclusion of serum and growth factors are useful for Healy’s methods, and Healy teaches that a protease inhibitor may be included in any of the steps to inhibit proteolysis.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 8-9 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518) as applied to claims 1-7 and 11-16 above, and further in view of Ju et al (2007, Biomaterials 28 (2007) 2097–2108).
The teachings of Healy are discussed and relied upon above. 
Healy does not teach the source or the amount of the fibrinogen.
Ju is drawn to teachings of gels made from fibrinogen/fibrin, and Ju teaches cells can be embedded within fibrin gels since the polymerization process is non-toxic, making fibrin an attractive scaffold for transplanted cells (see abstract). Regarding claim 9, Ju teaches the gels are made with 3 mg/ml fibrinogen (see col. 2 on page 2098).  Regarding claim 9, Ju teaches gels made from fibrinogen from mammalian sources degrade rapidly and may be contaminated with blood-borne pathogens such as HIV, hepatitis C, and prion, and therefore it is useful to look to other species for a source of fibrinogen (see col. 1 on page 2098). Regarding claim 9, Ju teaches the fibrin proteins from salmon fibrinogen (reads on heterothermic animal) gels more resistant to proteolysis than those made from mammalian fibrins (see col. 2 on page 2106).
It would have been obvious to combine Healy and Ju to use salmon fibrinogen as the fibrinogen in Healy’s hydrogel. A person of ordinary skill in the art would have had a reasonable expectation of success in using 3 mg/ml salmon fibrinogen as the fibrinogen in Healy’s hydrogel because Ju establishes that 3 mg/ml salmon fibrinogen can be used to make gels that support cells. The skilled artisan would have been motivated to use salmon fibrinogen as the fibrinogen in Healy’s hydrogel because Ju highlights that there are numerous advantages to salmon as a source of fibrinogen compared to mammals that are conventional sources of fibrinogen.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	
Claim 31 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Healy et al (US PGPUB 20070026518) as applied to claims 1-7 and 11-16 above, and further in view of Jain et al (US PGPUB 20060140914).
The teachings of Healy are discussed and relied upon above. 
Healy is silent as to if the collagen is type-I collagen.
Regarding claim 31, Jain teaches that type-I collagen, together with fibronectin, is useful for making gels that support mesenchymal stem cells (see paragraph [0116]).
It would have been obvious to combine Healy and Jain to use that type-I collagen, together with fibronectin, in Healy’s hydrogel. A person of ordinary skill in the art would have had a reasonable expectation of success in using type-I collagen as the collagen in Healy’s hydrogel because Jain teaches that type-I collagen, together with fibronectin, is useful for making gels that support mesenchymal stem cells. The skilled artisan would have been motivated to use type-I collagen as the collagen in Healy’s hydrogel because while Healy teaches that both collagen and fibronectin are useful in the gel, Healy does not disclose what type of collagen should be used and this deficiency is made up by the Jain reference.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant cites to MPEP 2144.05 to allege that the claimed range is critical for maintaining the MSCs in a quiescent state. To support this allegation, applicant points to the attached declarations by Funaki, an inventor on the instant application. The first declaration states cells on 750 Pa gels exhibit physical features that are characteristic of quiescent MSCs, such as a rounded morphology and lack stress fibers.  While the second declaration also alleges cells in a quiescent state, it is unclear what figures “slides” this declaration is referencing as it points to “slide 2” when only one figure is attached. These declarations are not sufficient to show that the claimed range is critical. First, it is noted that only dependent claims 29 and 30 limit to any features relating to rounded morphology and cells being arrested in the cell cycle, and these claims specifically limit to these results only after a type of modulation. These claims are not subject to the obviousness rejection. The instantly rejected claims are only broadly drawn to modulating a stem cell and do not relate to a cell in a quiescent state. Furthermore, the applicant’s declarations only appear to show suggestions of a quiescent state, and only present data on a gel with a rigidity of 750 Pa which is at the far end of the claimed range. The attached declarations are totally silent as the cited prior art and neither the declarations nor applicant’s arguments present any case for unexpected results. Therefore the applicant has not made a case demonstrating that the claimed range is critical in way not taught by the prior art.
Conclusion

No claims are free of the art. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653